
	

114 S2480 IS: Federal Intern Protection Act of 2015
U.S. Senate
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2480
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2016
			Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to protect unpaid interns in the Federal Government from
			 workplace harassment and discrimination, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Intern Protection Act of 2015. 2.Prohibited personnel practices (a)In generalSection 2302 of title 5, United States Code, is amended by adding at the end the following:
				
					(g)
 (1)All protections afforded to an employee under subparagraphs (A), (B), and (D) of subsection (b)(1) shall be afforded, in the same manner and to the same extent, to an intern and an applicant for internship.
 (2)For purposes of the application of this subsection, a reference to an employee shall be considered a reference to an intern (and a reference to an applicant shall be considered to be a reference to an applicant for internship) in—
 (A)section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16); (B)sections 12 and 15 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 631, 633a); and
 (C)section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791). (3)In this subsection, the term intern means an individual who performs uncompensated voluntary service in an agency to earn credit awarded by an educational institution described in section 3111(a) or to learn a trade or occupation..
 (b)Conforming amendmentSection 3111(c)(1) of title 5, United States Code, is amended by inserting section 2302(g) (relating to prohibited personnel practices), before chapter 81.  